Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.

Response to Amendment
2.	In view of applicant’s arguments filed 01/20/2022, the application is still pending. Applicant’s arguments with respect to claims 1, 8, and 15 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-20 has been withdrawn. Therefore a NOTICE OF ALLOWANCE is being administered.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Claim 1 in the instant application is the combination with the inclusion in these claims for, “A method, comprising: receiving a request sent by a task executing in userspace, wherein the request is to assign a function that is in the task in the userspace and state information for the task to an interrupt that can preempt the task; recording the state information for the task and assigning the recorded state information for the task to an event caused by the interrupt; servicing the interrupt, wherein said servicing the interrupt comprises: saving context including the state information for the task in memory; loading defined state information for the function into registers; and running the function, wherein during said running, the function accesses the defined state information for the function in the registers; and returning to the task preempted by the interrupt.”
The primary reason for allowance of Claim 8 in the instant application is the combination with the inclusion in these claims for, “A system, comprising: a central processing unit (CPU); and memory coupled to the CPU, wherein the memory comprises userspace and kernel space; wherein the system is operable for executing instructions that, when executed, perform operations comprising: receiving a request sent by a task executing in the userspace, wherein the request is to assign a function that is in the task in the userspace and state information for the task to an interrupt that can preempt the task; recording the state information for the task and assigning the recorded state information for the task to an event caused by the interrupt; servicing the interrupt, said servicing the interrupt comprising: saving context including the state information for the task in the memory; loading defined state information for the function into registers; and running the function, wherein during said running, the function accesses the defined state information for the function in the registers; and returning to the task preempted by the interrupt.”

The primary reason for allowance of Claim 15 in the instant application is the combination with the inclusion in these claims for, “A non-transitory computer-readable medium having computer- readable instructions stored thereon which, when executed by a processor, cause the processor to execute a method comprising: receiving a request sent by a task executing in userspace, wherein the request is to assign a function that is in the task in the userspace and state information for the task to an interrupt that can preempt the task; recording the state information for the task; assigning the recorded state information for the task to an event that triggers the interrupt; servicing the interrupt, said servicing the interrupt comprising: saving context including the state information for the task in memory; loading defined state information for the function into registers; and running the function, wherein during said running, the function accesses the defined state information for the function in the registers; and returning to the task preempted by the interrupt.”

5.	The prior art of record of Robert Scott Hartog et al. (US Publication 2012/0500579) and Yasushi Takemori (US Publication 2006/0136641) neither anticipates nor renders obvious the above recited combination. Because claims 2-7, 9-14, and 16-20 depend directly or indirectly on claims 1, 8, and 15 these claims are considered allowable for at least the same reasons noted above.
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comments
6.	Examiner understands the novelty to lie, in part, in the system’s ability to originate the request from the user space and taking place in a CPU system that tells the interrupt when to 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/BROOKE J TAYLOR/ 3/12/2022Examiner, Art Unit 2181              

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181